Case 0:20-cv-61874-RKA Document 7 Entered on FLSD Docket 09/18/2020 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 20-61874-CIV-ALTMAN/Hunt

 AARON HOLLIS, on behalf of himself
 and all others similarly situated,

           Plaintiff,
 v.

 CONTINENTAL 425 LLC,

       Defendant.
 ___________________________________/

                        NOTICE OF COURT PRACTICE IN REMOVAL CASES

           Counsel for the non-removing party must file a motion to remand the case on the basis of

 any defect other than lack of subject matter jurisdiction1 within thirty (30) days after the filing of

 the notice of removal under 28 U.S.C. § 1446(b).

           Counsel for the removing party is directed to file and serve a Removal Status Report no

 later than October 16, 2020. Failure to file a timely Removal Status Report shall be grounds for

 remand. In addition to the Removal Status Report, counsel for the removing party must file copies

 of all records and proceedings before the state court by October 16, 2020.

           The Removal Status Report shall contain the following:

           (1)     A plain statement of the nature of the claim and any counterclaim, cross-claim, or

           third-party claim made in state or federal court, including the amount of damages claimed

           and any other relief sought.

           (2)     A plain statement of the grounds for removal and a list of all parties to the action,

           including parties to any third-party claim.



 1
     The issue of lack of subject matter jurisdiction may be raised at any time. See 28 U.S.C. ' 1447(c).
Case 0:20-cv-61874-RKA Document 7 Entered on FLSD Docket 09/18/2020 Page 2 of 2



        (3)    A list of all pending motions.

        (4)    A brief statement by each Defendant explaining whether or not each has joined in

        or consented to the notice of removal.

        (5)    A statement regarding whether the Defendant(s) have removed the action within

        thirty (30) days after the receipt by the Defendant(s), through service or otherwise, of a

        copy of the initial pleading setting forth the claim for relief upon which the action or

        proceeding is based, or within thirty (30) days after service of summons upon the

        Defendant(s), if such initial pleading has then been filed in court and is not required to be

        served on the Defendant(s) in the action.

        The removing party or parties’ failure to provide the information requested in this

 Notice, or any information required by 28 U.S.C. § 1446(a), may result in remand of the

 action without further notice.

        Counsel for the removing party shall provide copies of this Notice to all concerned parties.

        DONE AND ORDERED in Fort Lauderdale, Florida this 17th day of September 2020.




                                                        _________________________________
                                                        ROY K. ALTMAN
                                                        UNITED STATES DISTRICT JUDGE

 cc:    counsel of record
